Exhibit 14.1 CODE OF ETHICS LEGEND MINING INC. SECTION I A. OVERVIEW This Code of Ethics and Business Conduct (the "Code") embodies the commitment of Legend Mining Inc. (the “Company”) to conduct its business in accordance with all applicable laws, rules and regulations and the highest ethical standards. All Executive Officers (as defined below) are expected to adhere to the principles and procedures set forth in this Code that apply to them. For the purposes of this Code, the term "Executive Officer" is defined to include the Company's President, Chief Executive Officer, Chief Operating Officer, Chief Financial Officer, Controller or other principal accounting officer and any Vice-President of the Company who the board has determined is an "Officer" for purposes of rules promulgated under Section 16 of the Securities Exchange
